HUGHES, J.,
concurring in part and dissenting in part.
1¶With respect, I agree with the concerns expressed by Justice Weimer. Also, while the rules of evidence are relaxed in a pretrial hearing to determine what evidence may be offered at trial, the rules of evidence will apply at trial. Allegations in a petition or “narrative” are not proof that specific acts occurred, bearing in mind that the acts must fit one of one of the Prieur exceptions in order to be admissible.
The exclusion of general “bad character” evidence (using one’s history of bad behavior as proof of guilt of the crime charged), absent the delineated exceptions, is the reason for the Prieur rule.